DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what if the boarding gate is forming a closed space for passengers or what is forming this closed space. It is unclear and cannot be discerned by the specification. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baharav (US 20220009626).

Regarding claim 1, Baharav teaches an air mobility craft, comprising: 
a fuselage (#110) having a boarding space and a boarding gate (See Fig. 5 and 6, #105); 
a plurality of wings disposed on the fuselage (#200/#300); and 
a rotor unit including a plurality of rotors disposed on the wings (#650, #750), 
wherein a first number of the plurality of rotors are tilting rotors configured to tilt upward or downward for lifting or cruising of the fuselage (#750), and a remaining number of the rotors are lifting rotors for the lifting of the fuselage (#650), 
herein the tilting rotors include at least four or more rotors, at least two or more tilting rotors being respectively disposed on a left side and a right side relative to a center of the fuselage (Fig. 8), and 
wherein the lifting rotors include two or more rotors (Fig. 8).

Regarding claim 2, Baharav teaches the air mobility craft of claim 1, wherein the tilting rotors (#750) include an even number of rotors, and a same number thereof are respectively disposed on the left side and the right side relative to the center of the fuselage (Fig. 8).

Regarding claim 3, Baharav teaches the air mobility craft of claim 1, wherein the lifting rotors include at least four or more rotors (#650), and at least two or more lifting rotors are respectively disposed on the left side and the right side relative to the center of the fuselage (Fig. 8).

Regarding claim 4, Baharav teaches the air mobility craft of claim 1, wherein the tilting rotors include close tilting rotors disposed in close proximity to the fuselage, and distant tilting rotors disposed to be distant from the fuselage (#650 on #300), and the close tilting rotors are disposed at positions upwardly apart from the fuselage (Fig. 3).

Regarding claim 5, Baharav teaches the air mobility craft of claim 1, wherein at least one or more rotors among the lifting rotors are a two-lobed propeller type (Fig. 4, #650, two blades).

Regarding claim 6, Baharav teaches the air mobility craft of claim 1, wherein the lifting rotors (#650) are stopped to maximally reduce flight resistance when not in operation ([0174]).

Regarding claim 7, Baharav teaches the air mobility craft of claim 1, wherein the lifting rotors (#650) are stopped to maximally reduce the flight resistance during the cruising ([0174]).

Regarding claim 8, Baharav teaches the air mobility craft of claim 5, wherein the lifting rotors are stopped to maximally reduce the flight resistance when not in operation, and are aligned in a direction parallel to a flight direction ([0174]).

Regarding claim 9, Baharav teaches the air mobility craft of claim 5, wherein for the two-lobed propeller type of the lifting rotors, two propellers are provided, a first propeller as an upper part propeller and a second propeller as a lower part propeller (#655, Fig. 5, [0174]).

Regarding claim 10, Baharav teaches the air mobility craft of claim 1, wherein the wings include a main wing (#200) and a tail wing (#300), and the rotor unit is disposed on the main wing and the tail wing (Fig. 7).

Regarding claim 11, Baharav teaches the air mobility craft of claim 10, wherein the main wing includes two tilting rotors and two or more lifting rotors, and the tilting rotors are disposed at both of outermost sides of the main wing (Fig. 7).

Regarding claim 12, Baharav teaches the air mobility craft of claim 10, wherein the main wing includes two tilting rotors and four lifting rotors (Fig. 7), and the two tilting rotors and a first pair of lifting rotors are disposed at a front side of the main wing (#750FP, #750FS, #650 forward locations), and a second pair of lifting rotors are disposed at a rear side of the main wing (#650 rear locations).

Regarding claim 14, Baharav teaches the air mobility craft of claim 10, wherein the tail wing includes two tilting rotors (#750AP/AS).

Regarding claim 15, Baharav teaches the air mobility craft of claim 14, wherein the two tilting rotors disposed on the tail wing are disposed at positions upwardly apart from the fuselage (Fig. 3).

Regarding claim 16, Baharav teaches the air mobility craft of claim 14, wherein the tail wing (#300) extends upwardly inclined from an upper part of the fuselage and the tilting rotors are disposed on outermost sides of the tail wing (Fig. 3).

Regarding claim 19, Baharav teaches the air mobility craft of claim 1, wherein the lifting rotors include close lifting rotors disposed in close proximity to the fuselage (forward rotors #650 closer due to fuselage being larger) and distant lifting rotors disposed to be distant from the fuselage (rear rotors #650 distant from fuselage narrowing), and the close lifting rotors include propellers inclined so that a side of the close lifting rotors proximate to the fuselage faces upward (rotors #650 face upward).

Regarding claim 20, Baharav teaches the air mobility craft of claim 1, wherein the boarding gate is disposed on a side of the fuselage, and forms a closed space for passengers to reach the boarding gate through a lower space of the lifting rotors disposed proximate to the fuselage and the tilting rotors (boarding access seen in Fig. 6 through lifting mode rotors #750).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 20200269975) in view of Baharav (US 20220009626).

Regarding claim 1, Fink teaches an air mobility craft, comprising: 
a fuselage (#20) having a boarding space and a boarding gate (#23); 
a plurality of wings disposed on the fuselage (#43/#44); and 
a rotor unit including a plurality of rotors disposed on the wings (#31-34, rotors referred to are seen specifically in Figure 9 for all mentions herein), 
wherein a first number of the plurality of rotors (#32/#33), and a remaining number of the rotors are lifting rotors for the lifting of the fuselage (#34, #31, angled up for lifting), 
herein the tilting rotors include at least four or more rotors, at least two or more tilting rotors (#32/33) being respectively disposed on a left side and a right side relative to a center of the fuselage (Fig. 9), and 
wherein the lifting rotors include two or more rotors (#34/#31).
Fink does not appear to specifically teach the first number of the tilting rotors configured to tilt upward or downward for lifting or cruising of the fuselage. Baharav teaches tilting rotors configured to tilt upward or downward for lifting or cruising of the fuselage (#750). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fink to include the tilting rotors of Baharav in place of rotors #32 and #33. Doing so allows the rotors to contribute to the forward thrust of the aircraft in cruise flight. 

Regarding claim 2, Fink, as modified, teaches the air mobility craft of claim 1, wherein the tilting rotors (#32/#33) include an even number of rotors, and a same number thereof are respectively disposed on the left side and the right side relative to the center of the fuselage (Fig. 9).

Regarding claim 3, Fink, as modified, teaches the air mobility craft of claim 1, wherein the lifting rotors include at least four or more rotors (#34/31), and at least two or more lifting rotors are respectively disposed on the left side and the right side relative to the center of the fuselage (Fig. 9).

Regarding claim 4, Fink, as modified, teaches the air mobility craft of claim 1, wherein the tilting rotors include close tilting rotors (#33) disposed in close proximity to the fuselage (Fig. 9, laterally close to fuselage, and distant tilting rotors disposed to be distant from the fuselage (#32, laterally far from fuselage), and the close tilting rotors are disposed at positions upwardly apart from the fuselage (on raised tail portion #62).

Regarding claim 5, Fink, as modified, teaches the air mobility craft of claim 1. Fink does not appear to teach two-lobed propeller types for lifting rotors. Baharav teaches wherein at least one or more rotors among the lifting rotors are a two-lobed propeller type (Fig. 4, #650, two blades). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fink with the propeller type of Baharav for lifting rotors as doing so would allow compact storage of the blades when not in use and reduce drag.

Regarding claim 6, Fink, as modified, teaches the air mobility craft of claim 1. Fink does not appear to teach stopping the lifting rotors. Baharav teaches wherein the lifting rotors (#650) are stopped to maximally reduce flight resistance when not in operation ([0174]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fink with stopping of the lifting rotors. Doing so would decrease drag and save power while lifting rotors are not needed in flight.

Regarding claim 7, Fink, as modified, teaches the air mobility craft of claim 1. Fink does not appear to teach stopping the lifting rotors. Baharav teaches wherein the lifting rotors (#650) are stopped to maximally reduce the flight resistance during the cruising ([0174]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fink with stopping of the lifting rotors. Doing so would decrease drag and save power while lifting rotors are not needed in flight.

Regarding claim 8, Fink, as modified, teaches the air mobility craft of claim 5. Fink does not appear to teach stopping the lifting rotors. Baharav teaches wherein the lifting rotors are stopped to maximally reduce the flight resistance when not in operation, and are aligned in a direction parallel to a flight direction ([0174]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fink with stopping of the lifting rotors. Doing so would decrease drag and save power while lifting rotors are not needed in flight.

Regarding claim 9, Fink, as modified, teaches the air mobility craft of claim 5. Baharav further teaches wherein for the two-lobed propeller type of the lifting rotors, two propellers are provided, a first propeller as an upper part propeller and a second propeller as a lower part propeller (#655, Fig. 5, [0174]).

Regarding claim 10, Fink, as modified, teaches the air mobility craft of claim 1, wherein the wings include a main wing (#43/#44) and a tail wing (#62), and the rotor unit is disposed on the main wing and the tail wing (Fig. 9).

Regarding claim 11, Fink, as modified, teaches the air mobility craft of claim 10, wherein the main wing includes two tilting rotors (#32) and two or more lifting rotors (#34), and the tilting rotors (#32) are disposed at both of outermost sides of the main wing (Fig. 9).

Regarding claim 12, Fink, as modified, teaches the air mobility craft of claim 10, wherein the main wing includes two tilting rotors and four lifting rotors (#31/#34), and the two tilting rotors and a first pair of lifting rotors are disposed at a front side of the main wing (#750FP, #750FS, #650 forward locations), and a second pair of lifting rotors are disposed at a rear side of the main wing (#650 rear locations).

Regarding claim 13, Fink, as modified, teaches the air mobility craft of claim 12, wherein the two tilting rotors (#32) and the second pair of lifting rotors (#31) disposed on the rear side of the main wing are disposed on both of outermost sides of the main wing (Fig. 9).

Regarding claim 14, Fink, as modified, teaches the air mobility craft of claim 10, wherein the tail wing includes two tilting rotors (#33).

Regarding claim 15, Fink, as modified, teaches the air mobility craft of claim 14, wherein the two tilting rotors disposed on the tail wing are disposed at positions upwardly apart from the fuselage (on lifted tail portion #62, therefore upwardly apart).

Regarding claim 16, Fink teaches the air mobility craft of claim 14. Fink does not appear to teach the tail wing extending upwardly inclined from the fuselage. Baharav teaches wherein the tail wing (#300) extends upwardly inclined from an upper part of the fuselage (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fink with the tail wing structure of Baharav. Doing so would provide simpler shared power providing for the tail portion and rotors by being attached directly to the upper part of the fuselage. Fink teaches the tilting rotors are disposed on outermost sides of the tail wing (Fig. 9).

Regarding claim 17, Fink, as modified, teaches the air mobility craft of claim 1, wherein the wings include a main wing (#43/#44) and a tail wing (#62) which is shorter in length than the main wing (Fig. 9), wherein a first pair of tilting rotors (#32) and a first pair of lifting rotors (#34) are disposed to be horizontally aligned in front of the main wing (Fig. 9), a second pair of lifting rotors are disposed at a rear of the main wing (#31), and a second pair of two tilting rotors are disposed on the tail wing (#33). Fink does not appear to teach the second pair of lifting rotors and the second pair of tilting rotors to be horizontally aligned. Baharav teaches wherein the second pair of lifting rotors (#650 rear) at the rear of the main wing and the second pair of tilting rotors of the tail wing (#750AP/AS) are disposed to be horizontally aligned (Fig. 8, longitudinally horizontally aligned). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fink with the alignment of the rotors of Baharav. Doing so would allow the lifting rotors to be more towards the center of gravity, providing for more aircraft stability. 

Regarding claim 18, Fink, as modified, teaches the air mobility craft of claim 17, wherein the first pair of tilting rotors of the main wing (#32) are disposed on outermost sides of the main wing (Fig. 9), and the second pair of tilting rotors of the tail wing (#33) are disposed at positions between the fuselage and the second pair of lifting rotors on the rear of the main wing (#31, Fig. 9).

Regarding claim 19, Fink, as modified, teaches the air mobility craft of claim 1, wherein the lifting rotors include close lifting rotors disposed in close proximity to the fuselage (#34, Fig. 9) and distant lifting rotors disposed to be distant from the fuselage (#31, Fig. 9), and the close lifting rotors include propellers inclined so that a side of the close lifting rotors proximate to the fuselage faces upward (rotors #34 face upward).

Regarding claim 20, Fink teaches the air mobility craft of claim 1, wherein the boarding gate is disposed on a side of the fuselage (backside at #23), and forms a closed space for passengers to reach the boarding gate through a lower space of the lifting rotors disposed proximate to the fuselage and the tilting rotors ([0057]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fink (US 10981650), Bower (US 20210362849), Tighe (US 20210403154), Moore (US 20220161927), and Melack (US 20220177145) show a plurality of wing-mounted tiltable rotors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647